Citation Nr: 1811870	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-23 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury, to include a psychiatric disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left eardrum disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

As set forth in more detail below, the Veteran, who sustained a traumatic brain injury in 1966 prior to his period of active service, has, on multiple occasions since service, claimed that his current disability (variously claimed as headaches, organic mood disorder, depression, mental retardation, nervousness, anxiety, headaches, attention deficit disorder (ADD), dementia, black outs, and memory impairment), was the result of in-service aggravation of the pre-service head injury residuals.  In his current appeal, the Veteran has claimed that he has a psychiatric disability, to include post-traumatic stress disorder (PTSD), as a result of either in-service aggravation of his head injury residuals or due to a personal assault.  

At his August 2017 Board hearing, however, the Veteran asked to withdraw the issue of mental retardation from his appeal, stating that he did not suffer from that condition.  The undersigned Veterans Law Judge accepted the Veteran's withdrawal of that matter on the record and has recharacterized the issue on appeal as set forth on the cover page of this decision.  

The issues of entitlement to service connection for residuals of a head injury, to include a psychiatric disability, and service connection for right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1968 rating decision, the RO denied service connection for residuals of head trauma, to include nervousness, black outs, and impaired memory.  Although he was notified of the RO's decision and his appellate rights, the Veteran did not appeal the decision, nor was new and material evidence received within the following year.  

2.  In an August 1996 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim of service connection for residuals of a head injury, to include psychiatric and neurologic manifestations.  The Veteran did not appeal the Board's decision.

3.  In a December 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for organic mood disorder, depression, and mental retardation secondary to head injury.  Although he was notified of the RO's decision and his appellate rights, the Veteran did not appeal the decision, nor was new and material evidence received within the following year.  

4.  Evidence received since the last final decision in December 2008 is not cumulative or redundant of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of head trauma, to include a psychiatric disability.

5.  A chronic left eardrum disability was not present during the Veteran's period of active service and the most probative evidence of record indicates that the Veteran does not currently have a left eardrum disability which is causally related to active service or any incident therein.  


CONCLUSIONS OF LAW

1.  The August 1996 Board decision which determined that new and material evidence had not been received to reopen the previously denied claim of service connection for residuals of a head injury, to include psychiatric and neurologic manifestations, is final.  38 U.S.C. § 7104 (1991); 38 C.F.R. § 20.1100(a) (1995).

2.  The December 2008 rating decision which determined that new and material evidence had not been received to reopen the previously denied claim of service connection for residuals of a head injury is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for residuals of head trauma.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  A left ear drum disability was not incurred during active military service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105(c) (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Service Connection

Service connection may be established for a disability resulting from a personal injury suffered or a disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including a psychosis and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is legally presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

A Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C. § 1111, 1137 (2012).

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

Standard of Proof

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury, to include a psychiatric disability

At his January 1968 enlistment examination, the Veteran completed a report of medical history on which he endorsed a history of a head injury and depression or excessive worry.  He also checked a box indicating that he had had difficulty with school studies or teachers.  The Veteran explained that he had been involved in "a very serious car wreck and got a serious brain injury from it."  He indicated that when he returned to school three months after the accident, "I was all fuzzy minded from getting over it and the teachers didn't understand that so I quit."  

On clinical evaluation, the Veteran's head was examined and determined to be normal.  Neurological and psychiatric evaluation was also normal.  The examiner noted that the Veteran had a history of a brain concussion but indicated that there were no sequelae from that injury.  The Veteran was examined again in May 1968 and the examiner indicated that no additional defects were discovered.  The Veteran was determined to be fit for military service.  

In-service treatment records show that in June 1968, the Veteran was seen on multiple occasions with complaints such as headaches, dizziness, and feelings of nausea.  It was noted that he had a history of a skull fracture.  Aspirin was prescribed.  Later that month, he reported that he had had frequent headaches and dizzy spells.  He also reported feeling extremely nervous since beginning boot camp.  He reported a history of sustaining a head injury in a May 1966 accident and felt that part of his troubles may stem from that.  

The examiner indicated that he was unable to find any neurological deficit to account for the Veteran's complaints.  The examiner noted that he had received a letter from the physicians who had managed the Veteran's head trauma (one general surgeon and 2 neurologists) and they had indicated that the Veteran was progressing nicely and had no complaints.  The examiner indicated that he was of the opinion that the Veteran "just can't hack it."  He indicated that the Veteran very obviously did not syncope well and his maturation was grossly below normal.  He indicated that it was his belief that the Veteran had an immature personality, more or less.  He referred the Veteran for neurological evaluation.  

That neurological evaluation revealed no evidence of a central nervous system disease.  Rather, the Veteran's symptomatology was determined to be related to anxiety and was probably on the basis of supra tentorial syncope or a hyperventilation syndrome.  The neurologist seriously questioned the Veteran's suitability for retention on the basis of personality inadequacy and inherent mental quotient.  He recommended psychiatric consultation.  

According to an August 1968 Aptitude Board report, the Veteran's company commander submitted a full progress report which characterized the Veteran's progress and performance in training as poor.  He described the Veteran as a loner, unreliable, sad and depressed, unable to learn well enough to be a good Navyman and in need of constant supervision.  Psychiatric evaluation of the Veteran revealed a "rather slow, passive individual who has had, from the beginning of recruit training, difficulties in adjusting to service demands."  His physical complaints were reasonably investigated and organic causes for his complaints were ruled out.  The report recommended that the Veteran be discharged as unsuitable for further training.  The report stated that the Veteran had "no mental or physical disability that would warrant his discharge by reason of physical disability."  

In August 1968, the Veteran underwent a separation examination in connection with an unsuitability discharge.  No pertinent abnormalities were identified.  He received an unsuitability discharge in September 1968.  

In September 1968, the Veteran's original application for VA compensation benefits was received by VA.  At that time, he claimed entitlement to service connection for nervousness with passing out or black outs and memory impairment.  

In a December 1968 rating decision, the RO denied service connection for nervousness, black outs, and impaired memory.  That rating noted the pre-service head injury and noted that there was no evidence of central nervous system disease.  The Veteran was notified of the RO's decision and his appellate rights in a December 1968 letter but he did not appeal nor was new and material evidence received within the applicable time period.  Thus, the decision became final.

On multiple subsequent occasions, the Veteran filed additional claims, variously characterized as service connection for headaches, nervousness, and a brain condition, which he contended were residuals of his May 1966 head injury and had been aggravated during service.  

Evidence received in connection with those claims included records of treatment immediately following the Veteran's May 1966 automobile accident.  Those records show that he sustained severe lacerations to his face and a brain contusion in the accident.  He was unconscious "for quite a long time," reportedly from May 22 to the early part of June.  On discharge, it was noted that "[a]lthough he seems to have a marked distortion of personality it was considered that he has reached the place where he will convalesce more readily at home."  The diagnoses on discharge included brain contusion, severe.  Also received were post-service clinical records documenting continued symptoms, including headaches, depression, and anxiety.  See e.g. June 1981 clinical record noting "severe headaches which interfere with daily activities" and "mental status of the patient was one of depression;" see also February 1987 hospitalization report showing anxiety and cerebral atrophy.   

The additional evidence also included the Veteran's statements to the effect that the Navy accepted him for enlistment, even though he disclosed his head injury.  He indicated that his active service worsened his condition, to include producing headaches and nervousness.  

The Veteran underwent VA medical examination in February 1993.  It was noted that he had sustained a closed head injury in May 1966 followed by three weeks of unconsciousness.  The Veteran stated that he tried to return to school after the accident but was unable to continue or keep up with his studies.  He then enlisted in the Navy in 1968 and after several weeks of basic training was unable to meet the necessary requirements.  Since that time, he had had a series of jobs which usually ended after brief periods of time when he became angry, agitated or distraught and he would walk off.  He was last employed in 1986 when he worked as a dishwasher.  

The examiner indicated that the Veteran's intellect was one of low normal or mild retardation.  The examiner noted that records do not indicate whether this condition existed before his head injury in 1966 or most likely is a result of that injury.  His mood and affect were of a chronic depression and unhappiness with his inability to lead a more normal lifestyle.  The diagnosis was organic mood disorder, depressed, secondary to head injury in 1966 prior to entry into the service; organic personality disorder, secondary to head injury in 1966; and mild mental retardation.  

In an August 1996 decision, the Board determined that new and material evidence had not been received to reopen the previously denied claim of service connection for residuals of a head injury, to include psychiatric and neurologic manifestations.  The Board determined that the record continued to lack evidence that the residuals of the Veteran's 1966 head injury had been aggravated during active service or that the Veteran has a current disorder attributable to active service.  

The Veteran thereafter continued to submit claims of service connection for headaches, depression, anxiety, and cognitive problems.  Evidence submitted in connection with those claims included clinical records showing continued treatment for these conditions.  An August 2004 VA examination resulted in diagnoses of severe, recurrent major depressive disorder with psychotic symptoms and dementia due to head trauma.  The examiner noted that the Veteran's closed-head injury occurred before service so his dementia is not related to service.  However, the examiner noted that the first time the Veteran was noted to have any kind of depressive or anxiety symptoms was when he was still in the Navy.  The examiner indicated that the Veteran's experience in the Navy probably did exacerbate or initiate the process of his becoming increasingly depressed over the rest of his life.  

In multiple rating decisions issued from November 1998 to December 2008, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for residuals of a head injury to include organic mood disorder, depression, and mental retardation.  The Veteran was notified of the RO's decision and his appellate rights in a December 2008 letter but he did not appeal, nor was new and material evidence received in the following year.  Thus, the December 2008 rating decision is final.  

In this appeal, the Veteran again seeks reopening of his claim.  He continues to contend that the neurological and psychiatric disabilities caused by his 1966 head injury were aggravated during active duty.  Alternatively, the Veteran reports that he was harassed, called names, slapped, and physically and sexually assaulted during active service.  He claims that as a result, he now has PTSD and attention deficit disorder.  

Evidence received in connection with the Veteran's most recent request to reopen includes private clinical records showing treatment for depression and alcohol abuse.  

A May 2016 medical opinion from the VA Outpatient Clinic in Knoxville, Tennessee, indicates that the Veteran has mental health diagnoses of major depression, recurrent; PTSD, unspecified; a history of a traumatic brain injury; and a possible psychosis, not otherwise specified (NOS), delusional disorder.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The Veteran credibly recalled that as a result of being "real slow understanding anything" and "real slow talking," he was often the target of harassment and abuse during his period of active duty.  He described being beaten after arriving late for duty.  He stated that his company commander physically hit him more than once.  A drill instructor allegedly hit him when he got lost on his way back from sick bay, threatened to kill him, and then attempted to choke him.  The Veteran also recalled someone trying to drown him when he was taking swimming lessons at a Navy training facility.  The Veteran testified that on one occasion, his company commander "made everybody line up one at a time and get right in my face, and their forehead touching my forehead and say "I hate you."  Everybody in the company, he make them do it."  The Veteran indicated that as a result of this physical and mental abuse, he developed additional neurological and psychological disabilities.  

Given the basis for the prior denial, as well as the remaining evidence of record, the Board finds the Veteran's testimony as well as the clinical evidence showing a diagnosis of PTSD to be new and material evidence within the meaning of 38 C.F.R. § 3.156.  Therefore, the Board finds that the issue of service connection for residuals of a head injury, to include a psychiatric disability, is reopened.  

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once a claim is reopened, however, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103 (2012).  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits as to the pending claim.  


Entitlement to Service Connection for a Left Eardrum Disability

The Veteran is seeking service connection for a left eardrum disability.

During his August 2017 Board hearing, the Veteran recalled that during his period of active duty, he "felt a pop" in his left ear once when he was shooting at the range.  The Veteran states that he "can't hear as well out of" his left ear.

A review of the Veteran's service treatment records is negative for any complaints, notations or manifestations of, or treatment for any left ear drum condition.  His last examination during service, which occurred in August 1968, marked all relevant body systems, including ears and drums, as normal.  An audiometry test was conducted and the hearing acuity results were normal in both ears. 

A February 1993 VA examination shows negative symptoms in the ears, and the examiner states that the Veteran "hears normal speech level."  March 1994 private treatment records show that, in a neurological examination, the Veteran's hearing was normal to finger rub.  The head, ears, nose, and throat evaluation showed normal pinna, canals, and drums.  The examiner noted that the Veteran hears conversational speech adequately.

In October 2004, the Veteran was afforded a VA examination in connection with a claim for Aid and Attendance or Housebound benefits.  At that time, the examiner noted that Veteran "hears well" and an examination showed that the canals were clear and the tympanic membranes were intact.

After reviewing the record in its entirety, the Board finds that the preponderance of the evidence is against the claim of service connection for a left eardrum disability.  First, the Board notes that the service treatment records contain no indication that a left eardrum disability was present during active duty.  Although the Board has considered the Veteran's testimony to the effect that he once felt a pop in his left ear while on the firing range, subsequent service treatment records indicate that his ear was examined and determined to be normal, as was his hearing acuity.  Thus, any eardrum injury he may have experienced on the firing range apparently resolved without residual disability, given the normal findings at service separation.  

In addition, the Board notes that the post-service clinical record is negative for findings of a current left eardrum disability.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as set forth above, the post-service clinical evidence indicates that no current left eardrum disability is present.  

The Board has considered the Veteran's testimony to the effect that he has a left eardrum disability which was incurred in service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's assertions as to diagnosis and etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Questions of competency notwithstanding, the Veteran's lay statements are outweighed by the clinical evidence which, as set forth above, has shown that the Veteran's ears and eardrums were examined and determined to be normal at service separation and have since been examined and determined to be normal.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a left ear drum disability.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved with respect to this claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

New and material evidence having been received, the claim of service connection for residuals of a head injury, to include a psychiatric disorder, is reopened.

Entitlement to service connection for a left ear drum condition is denied.


REMAND

As explained above, the Board's reopening of the claim has triggered VA's duty to assist, particularly by obtaining a VA medical opinion regarding the claim of service connection for residuals of a head injury.  

A VA medical examination is similarly required with respect to the claim of service connection for right and left foot disabilities.  

The Veteran's service treatment records show that he was seen in June 1968 with complaints of sore heels.  He was prescribed heel pads for his shoes.  

During his August 2017 Board hearing, the Veteran stated that he had arthritis in both feet, which he believed started in the Navy because his boots were too tight.  He indicated that he developed bilateral foot pain in service and he had had foot pain ever since.

The Veteran has not been afforded a VA examination in connection with his claims of service connection for right and left foot disabilities.  VA's duty to assist requires an examination or opinion when the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service; and an indication that the disability or symptoms may be associated with the Veteran's service.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court of Appeals for Veterans Claims has stated that the types of evidence that indicate that a current disability may be associated with service include evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the evidence of record, an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA medical examination(s) to determine the nature and etiology of his current psychiatric and neurologic disabilities.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the record, the examiner should delineate all neurologic and psychiatric disabilities present on examination.  

The examiner should be advised that although the Veteran sustained a significant head injury in 1966, prior to service, because his January 1968 enlistment examination found that there were no sequelae from that injury and neurologic and psychiatric evaluation was normal at that time, the Veteran is legally presumed to have been in sound condition at service entry.  In order to assist the Board in adjudicating the appeal, to include determining whether this legal presumption is rebutted, the examiner should provide an opinion to the following:

(a) Did a neurological or psychiatric disability clearly and unmistakably exist prior to the Veteran's active service?  

(b) If a neurological or psychiatric disability clearly and unmistakably existed prior to active service, is it also clear and unmistakable that such disability or disabilities was NOT aggravated (permanently worsened beyond its natural progress) by active service?  In providing this opinion, the examiner should reference the pertinent evidence of record, including the service treatment records documenting significant neurologic and psychiatric complaints, an August 2004 VA examination suggesting that the Veteran's service exacerbated or initiated the process of his becoming increasingly depressed over the rest of his life, and the the Veteran's August 2017 Board hearing testimony to the effect that he developed PTSD as a result of abuse, harassment, and/or personal assaults during active duty.  

(c) If a neurological or psychiatric disability did not clearly and unmistakably exist prior to military service, is it least as likely as not (a 50 percent or greater probability) that the Veteran's current neurological and/or psychiatric disabilities had their onset during service, or are otherwise related to such service?

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

The examiner must provide a comprehensive rationale for all opinions rendered.  

2.  The Veteran should be scheduled for a VA medical examination to determine the nature and etiology of any right and left foot disability.  Access to the Veteran's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

For each foot disability identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder(s) was incurred in service or is otherwise related to service or any incident therein, to include a June 1968 episode in which the Veteran was treated for sore heels or wearing boots in the Navy which were too tight.  A complete rationale should be provided.  

3.  After undertaking any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and given an appropriate period to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


